United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3530
                                    ___________


United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Northern
                                         * District of Iowa.
James Christopher Kopp,                  *
also known as Jamie Kopp,                *       [UNPUBLISHED]
                                         *
             Appellant.                  *
                                     __________


                              Submitted: October 19, 2009
                                 Filed: October 27, 2009
                                  ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      James Kopp appeals the sentence imposed by the district court1 following
revocation of his term of supervised release. Kopp argues that his within-Guidelines
sentence of thirty-six months was unreasonable, and that the district court erred in not
advising him of his Fifth Amendment right not to incriminate himself at the revocation


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
and sentencing hearing. We have reviewed the record and find that the district court
did not abuse its considerable sentencing discretion. Kopp stipulated to serious
supervised release violations–committing a severe physical assault, and being present,
numerous times, in a bar. The district court considered the appropriate statutory
factors from 18 U.S.C. § 3553(a), and did not abuse its discretion by sentencing Kopp
within the advisory Guideline range.

       Further, Kopp cannot establish that the district court violated his Fifth
Amendment right against self-incrimination. Kopp concedes that the district court
complied with Federal Rule of Criminal Procedure 32.1(b)(2)(E) by allowing him to
allocute at the revocation hearing, but contends the district court should have warned
him that anything he said during allocution, including his colloquy with the court,
could be used against him to increase his sentence. We disagree. See United States
v. Rapert, 813 F.2d 182, 185 (8th Cir. 1987) (holding that a probationer who admits
violating his probation is not entitled to be apprised of the Fifth Amendment
privilege). And, the record indicates that nothing said during the exchange between
Kopp and the district court during allocution went beyond his original stipulation or
might incriminate Kopp in future criminal proceedings. See id. (noting that
revocation defendant's responses to the court admitted "nothing more than that to
which he had already stipulated"). Accordingly, we affirm the judgment of the district
court.
                        ______________________________




                                         -2-